Citation Nr: 0405628	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from July 
1947 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a appeal of a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In August 2003, the veteran elected to have a videoconference 
hearing instead of appearing in person before the Board.  The 
hearing was held in October 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

The veteran contends that he was exposed to asbestos aboard a 
U.S. Navy ship and that he now has asbestosis related to his 
shipboard exposure to asbestos.  He testified that his ship 
was in a shipyard for some time and he has reported 
post-service employment as a truck driver.  Service records 
show that the veteran served on the U.S.S. Mataco.    

The veteran also contends that he developed seasickness 
aboard ship that has caused his stomach to be hypersensitive 
ever since. 

Before the merits of the claims can be considered in light of 
all the evidence of record, the Board determines that further 
evidentiary development is essential for a proper appellate 
decision.  Accordingly, the case is remanded for the 
following action:  

1.  Ensure compliance with 38 U.S.C. §§ 5103 and 
5103A and the implementing regulation, 38 C.F.R. 
§ 3.159.  

2.  Contact the Naval Environmental Health 
Center, 2510 Walmer Ave., Norfolk, VA 23513-2617, 
and ask for documentation of exposure to asbestos 
for any naval personnel, serving as a seaman 
apprentice from July 1974 to May 1950, aboard the 
U.S.S. MATACO (ATF-86), or the likelihood of 
exposure to asbestos. 

3.  Ask the veteran to identify the VA facilities 
where he has received treatment since 1993 and 
obtain the records. 

4.  Ask the veteran to provide the names, 
addresses, and approximate dates of treatment for 
pulmonary and gastrointestinal conditions by 
private health-care providers since service.  If 
necessary, assist the veteran in obtaining the 
records. 

5.  Ask the veteran to provide any evidence in 
his possession that pertains to the claims, 
including any documents relating to exposure to 
asbestos after service, relating to a claim or 
civil suit for compensation, other than with VA. 

6.  Schedule the veteran for a VA examination by 
a pulmonary specialist, and, if available, by one 
who is also qualified in occupational medicine.  
The claims file must be made available to and 
reviewed by the examiner.  The purpose of the 
examination is to clarify the nature of any lung 
disease.  The examiner is asked to comment on the 
finding of parenchymal changes in a May 23, 2001 
X-ray report by a private physician, on the 
findings of a May 2002 VA C& P respiratory 
examination and the results of VA CT chest scan 
in May 2002 in the context of whether or not the 
veteran has asbestosis.  

If asbestosis is confirmed, the examiner is 
asked to discuss the effect of the veteran's 
exposure to asbestos aboard ship, if any is 
documented, and any post- service 
occupational exposure to asbestos, if any is 
documented.  After a review the medical 
record, the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not that asbestosis in this case 
resulted from asbestos exposure in service.  

7.  Schedule the veteran for a VA examination by 
a gastrointestinal specialist.  The claims file 
must be made available to and reviewed by the 
examiner.  The purpose of the examination is to 
determine the nature of any gastrointestinal 
disability found to be present.  

If gastrointestinal disease is present, the 
examiner is asked to express an opinion as to 
whether it is at least as likely as not that 
any current gastrointestinal disease is the 
result of seasickness in service. 

8.  After the above development has been 
completed, adjudicate the claims.  If any benefit 
remains denied, prepare a supplemental statement 
of the case.  Thereafter the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

 


